ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to register the word “Textul” as a trade-mark “for an oil to clean wool and worsteds,”, on the ground that it is descriptive of character or quality, within the meaning of the Trade-Mark Act (Act Feb. 20, 1905, c. 592, 33 Stat. 724 [Comp. St. §§ 9485, 9487-9511,9513-9516]):
We agree with the Patent Office that “Textul” is a misspelling of the word “textile,” and, since an oil for cleaning textiles, such as those covered by this application, might properly be designated as “textile oil,” that “Textul” is not registerable.
The decision is affirmed.
Affirmed.